               Case 2:20-cr-00203-JFW Document 20 Filedhttp://156.131.20.221
                                                        06/17/20 Page/cacd/CrimIntakeCal.NSF/1222c8c990b
                                                                             1 of 5 Page ID #:102        1 f46...




                                                                  UNITED STATES DISTRICT COURT
                                                                 CENTRAL DISTRICT OF CALIFORNIA

         UNITED STATES OF AMERICA,                                                      Western Division
                                                                           Plaintiff;
                                             vs.                                        Case Number: 2:20-CR-00203-JF W-1           Information
                                                                                        Initial App. Date: 06/17/2020               Summons
         GEORGE CHIANG                                                                  Initial App. Time: 2:00 PM




                                                                        Defendant.      Date Filed: 05/13/2020
                                                                                        Violation: 18 USC 1962(d)
                                                                                        CourtSmart/ Reporter:                                  j       aC ~y~x

                PROCEEDINGS HELD BEFORE UNITED STATES                                                      CALENDAR/PROCEEDINGSSHEET
                    MAGISTRATE JUDGE: Pedro V. Castillo                                                     LOCAL/OUT-OF-DISTRICT CASE



         PRESENT:                   Ramirez, Marlene                                                                                  None

                                         Deputy Clerk
                                                                      ~~,~(~Yltif~~" ~~ ~~~~'l~                                Interpreter/Language
                                                                                  Assistant U.S. Attor y
                  C]IN        L APPEARANCE NOT HELD -CONTINUED
                        efendant informed of charge and right to: remain silent; appointment of counsel, if indigent; right to bail; bail review and
                      '' preliminary hearing OR D r           val hearing /Rule 20.
                        efendant states true name       s as charged O is
                  D Court ORDERS the caption ofthe Indichnent/Information be changed to reflect defendant's different true name. Counsel are
                      directed to file all future documents reflecting the true name as stated on the record.
                  O Defendant advised of consequences of false ~st ment in financial affidavit. O Financial Affidavit ordered SEALED.
                  O Attorney: Stanley L Friedman, Retained ~SYAppointed D Prev. Appointed O Poss. Contribution (see separate order)
                       O Special appearance by:
                  L̀7 Government's request for detention is: O GRANTED C~ DENIED ~7 WITHDRAWN O CONTINiJED
                  Cl D endant is ordered: t_7 Permanently Detained G Temporarily Detained (see separate order).
                        AIL FIXED AT $ ~                                      (SEE ATTACHED COPY OF CR-1 BOND FORM FOR CONDITIONS)
                  O Government moves to LJNS AL Complaint/Indictment/Information/Entire Case: C GRANTED O DENIED
                  O Preliminary Hearing waived.
                  D Class B Misdemeanor Cl Defendant is advised of maximum penalties
                  O This case is assigned to Magistrate Judge                                                    .Counsel are directed to contact the clerk for
                     the setting of all further proceedings.
                     PO/PSA WARRANT O Counsel are directed to contact the clerk for
                     District Judge                                                               for the setting offurther proceedings.
                  O Preliminary Hearing set for                                      at 4:30 PM
                  O PIA set for:                                     at 11:00 AM in LA; at 10:00 AM in Riverside; at 10:00 AM in Santa Ana
                  D Governments motion to dismiss case/defendant                                                    only: G' GRANTED CJ DENIED
                  D Defendant's motion to dismiss for lack of probable cause: O GRANTED O DENIED
                  C7 Defendant executed Waiver of Rights. D Process received.
                  D Court ORDERS defendant Held to Answer to                                      District of
                      O Bond to transfer, if bail is posted. Defendant to report on or before
                      O Warrant of removal and final commitment to issue. Date issued:                                   By CRD:
                      O Warrant of removal and final commitment are ordered stayed until
                  O Case continued to (Date)                                           (Time)                                   AM / PM
                     Type of Hearing:                                    Before Judge                                         /Duty Magistrate Judge.
                     P ceedings will be held in the D Duty Courtroom                                   ~7 Judge's Courtroom
                       efendant committed to the custody of the U.S. Marshal            ummons: Defendant ordered to report to USM for processing.
                 O Abstract of Court Proceeding(CR-53) issued. Copy forwarded to USM.
                 O stract of Order to Return Defendant to Court on Next Court Day(M-20) issued. Original forwar ed to USM.
                          EASE ORDER O:_ ~j~,(..~(Y1 V1'I.~1tiS
                 'r ther:         ;~,~P~              frn ~~rn.~-ae~~             ~'~1,.~..~- -fro ~;c~ 'o                         -t .
                                      C
                                      ~PSA O USPO                               ~               ~                      q/READY
                                                                                            y-~.~~                          Deputy Clerk Initials
                                                                                                                                              :
                                                                                                                                              ~


          M-5 (10/13)                              CALENDAR/PROCEEDING SHEET -LOCAL/OUTOF-DISTRICT CASE                                            Page 1 of 1




1 of 1                                                                                                                                             6/17/2020, 12:26 PM
         Case 2:20-cr-00203-JFW Document 20 Filed 06/17/20 Page 2 of 5 Page ID #:103




            UNITED STATES DISTRICT COURT FOR THE CENTRAL,DISTRICT OF CALIFORNIA

Case Name: United States of America v.                                                           Case No.C,~,~--(~~~--~~j~l
                                          ~Defcn       nt    ~ Material      fitness

Violation of"Citle and SecCion:
                                      mmons        []Out of District ~ UNDER SEAL ~ Modified Date:

Checker one ofthe~ve numbered boxes below (unless one bond is to be replaced by another):
1.   Person   ecognizance Signature Uri y       (~).~ Affidavit of Surety With Justification              Release No.
2. ~ Unsecured Appearance Bond                         (Form CN-3) Signed Uy:                                  ~ i ~~~~
                                                                                                                 ~...~
      S
      ./                                                                                                      Relcuc to Pretrial ONLY
3. Q/[ppearanc~ BonM~                                                                                       ~ Release to Probation ONLY
    T~             !   /l.~
                 "7'—                                                                                       ~ Forthwith Release
  (a).~ ~:dS}1 D2vOSit (Amount or %~ (Form CR-7~
                                                                     With Fu11 Deeding of Property:

  (U).    A~davit of Surety Without
          Justification (Fo.m Cx-9) Signed b .
         ~                               ~.~                                                                ~ All Conditions of Bond
                                                                                                              (FaceptClearing-Warrants
                     ~i-                                                                                       Condition) Must he Met
                                                                                                               and Posted by:



                                                                                                                 Third-Party Custody
                                                     4,~ Collateral Bond in the Amount of(Cash                   Affidavit(Form CR-.31)
                                                         or Negotiable Securities):
                                                          5                                                          ail Fixed by Court:
                                                     5.~ Corporate Surety Bond in the Amount of:           ~~ _~
                                                          $                                                (Judge /Clerk's Initials)


                                                   PRECONDITIONS TO RELEASE
   The government has requested a Ne is hearing under l8 U.S.C. g 3142(g)(4).
   The Court has ordered a e       is hearing under § 3142 (g)(4).
  'The Neb is hearing is set for                                      at           ❑ a.m. ❑ p.m.

                                             ADDITIONAL CONDITIONS OF REI.F.ASE

    tion to the G    ERAL CONDITIONS of RELEASE,the following conditions of release are imposed upon you:
S~lbmit to:        retrial Services Agenry(PSA)supervisian as directed by PSA; ~ Prohation (USPO)supervision as directed by USYO.
              (The agency Irtdlcated above,PSA or USPO, will be referred to below as 'Supervising Agency.'

  urrender all passports and travel documents to Supervising Agency no later than       ~ ~`1av                              ,sign a Declaration
  re Passport and Other Travel Documents(form CR-3~, and do not apply for a passport or other travel document during the pendency
  v this case.
   ravel is restricted to _ ~~~~^j~ ~~                                                    unless prior permission is granted by Supervising
   gency to travel to a specific other location. Court permission is required for international travel.
    side as approved by Supervising Agency and do not relocate without prior permission from Supervising Agenty.
 Maintain or actively seek employment and provide proof to Supervising Agency. ~ Employment to be approved by Supervising AKency.
 Maintain or begin an educational program and provide proof to Supervising Agency.                    ~~
                                                                               Defendant's Initials:fi;~r~..,, .Cs     Datc:~ G*~~'. //,,-~~/r,~t%
                                                                TFURNJA RELEASE ORDER A~1D BOND FORM                                PAGE 1 OF 4
           Case 2:20-cr-00203-JFW Document 20 Filed 06/17/20 Page 3 of 5 Page ID #:104


  Casc Name: United States of Amcrica v.                         1 ~~(J`l,/L                       Casc No.~,~C7 ~- ~~'3 --;S ~~`-~
                                            (~,l~fc      ant     ~ Material     i ess
      A void all contact, directly or indirectly (including by any electronic means), with any person who is a knotivn victim ar
      witness in the subject investigation or prosecution,~ including but not limited to
                                                          ;~ except
      Avoid all contact, directly or indirectly (including by any electronic means), with any known codefendants except in the presence
         counsel. Notwithstanding this provision, you may contact tt~e following codefendants without your counsel present:

      Do not possess any firearms, ammunition, destructive devices, or other dangerous weapons.          In order to determine compliance,
      you agree to submit to a search of your person and/or property by Supervising Agency in conjunction with the U.S. Marshal.
     Do not use or possess any identiFication, rnailmatter, access device, or any identification-related material other than in your
      own Iegal or true name without prior permission from Supervising Agency. ~ In order to determine compliance, you agree
      to submit to a search of your person and/or property by Supervising Agency in conjunction with the U.S. Marshal.
      Do not engage in telemarketing.
     Do not sell, transfer, or give away any asset valued at $                                  or more without noti[yins and obtaining
      permission from the Court, except.
      Dv not engage in tax preparation for others.
     Do not use alcohol.
     Participate in the electronic remote alcoho] monitoring program as directed by Supervising Agency and abide by all the rules and
      re uirements of the program. You must pay all or part of the costs for trea ment based upon your ability to pay as determined by
        upervising Agency.
      Do not use or possess illegal drugs or state-authorized marijuana.        In order to determine compliance, you agree to
      sy~mit to a search of your person and/or property by Supervising Agency in conjunction with the U.S. Marshal.
 L}~ not use for purposes of intoxication any controlled.substance analogue as defined by federal law or street, synthetic, or
      designer psychoactive substance capable of impairing mental or physical functioning more than minimally, except as
      prescribed by a medical doctor.
      Submit to:     drug and/or Qalcahol testing. If directed to do so, participate in outpatient treatment apyrovecl by Supervising Agency.
      You must pay all or part of the costs ft~r testing and treatment based upon your ability to pay as determined by Supervising Abency.
      Participate in msidential ~ drug and/or ~ alcohol treahnent as directed by Supervising Agenry. You must pay all or part of the costs
      of treatment based upon your ability to pay as determined. by Supervising Agency. ~Release to PSA only ~Release to L7SPn only
      Submit to a mental health evaluation. If directed to do so, participate in mental health counseling andl~r treatment approved by
      Supervising Agency. You must pay all or part of the costs based upon your ability ro pay as determined by Supervising Agency.
      Participate in the Location Monitoring Program and abide by all of khe requirements of the program, under the direction of Supervising
       Agency, which       will or   wilt not include a location monitoring bracelet. You must pay all or part of the costs of the program based
       upon your abi]ity to pay as determined by Supervising Agency. You must be financially responsible for any lost or damaged equipment,
           Location monitoring only - no residen~ial restrictions;
                              -or-
           You are restricted to your residence every day:
                    from                  ❑ a.m. ❑ p.m. ~o                     ❑ a.m. ❑ p.m.
                    as directed by Supervising Agency;
                               or                                                                       N~~~
                                                                                  Defendant's ]nitials~~a~-Date cY.>~~~~',/~2 ~>
CR-1 (05119)                             CHN'1'IiAL UIS'CRlC7' OF CALIFORNIA RF.LF.ASE ORL)ER AVD BUN FORM                         PACE 2 OP 4
           Case 2:20-cr-00203-JFW Document 20 Filed 06/17/20 Page 4 of 5 Page ID #:105

     Case Name: United States of America v.                 ~            ~~                              Case No.        ~~ — ~                ~,S~~J—
                                                 ~feri ant          ~ Materia         fitness

           You are restricted la your residence at all times except[or medical needs car treatment, attorney visits, court appearances, and

                                                                                        all of which must be preapproved by Supervising Agency;
           Release to PSA only ~ Release to USPO Drily
        You are placed in the third-party custody(Form CR-31) of
        Clear outstanding ~ warrants or ~ DMY and traFfc violations and provide pro<~f to Supervising Agency within                     days
         of release from custody.
        Do not possess or have access to, in the home,the ~vorkPlace, or any other location, any device that offers Internet access except
         as approved by Supervising Agenry. ~ In order to determine compliance, you agree to submit to a search of your peeson
         and/or property by Supervising Agency in conjunction with the U.S. Marshal.
        llo not associate or have verbal, written, telephonic, electronic, or any other communication with any person who is less than
         the age of 18 except. in the presence of a parent or legal guardian of the minor.
        Dv not loiter or he found within 100 feel of any schoolyard, park, playground, arcade, or other place primarily used by children
         under the age of 18.
        Do not be employed by, affiliated with, otvn, control, or o[henvise participate directly or indirectly in the operation of any daycare
         facility, school, or other organization dealing with the care, custody, or control ofchildren under the age of 18.
        Do not view or possess child pornography or child. erotica. ~ In order to determine compliance, you agree to submit to a search
         of your person and/or property, including computer hardware and software, by Supervising Agency in conjunction with the U.S.
         Marshal.
        Other conditions:




                                               GENERAL CONDITIONS OF RELEASE

  I will appear in person in accordance with any and all directions and orders relating to my appearance in the above entitfeci matter as
  may be given or issued by the Court or any judicial officer khereof, in that Court or before any lYlagistrate Judge thereof, or in any other
  Uniked States District Court to which I may be removed or to which the case may be transferred.

  I will abide Uy any judgment entered in this matter by surrendering myself to serve any sentence imposed and will obey any order or
  direction in connection with such judgment as the Court may prescribe.

  I will immediately inform my counsel of any change in my contact information, including my residence address and telephone number,
  so that 1 may be reached ac all times.

  I will not commit a federal, state, or local crime during the }seriod of release.

  T will not intimidate any witness, juror, or officer of the court. or obstruct the criminal investigation in this case. Additionally, Y will not
  tamper with, harass, or retaliate against any alleged witness, victim, or informant in this case. I understand that if i do so, I may be
  subject to further prosecution under the applicable statutes.

  I will cooperate in the collection of a DNA sample under 42 U.S.C. 4 ]4135a.

                                                                                      Defendant's Initial~~   ~ ~!~ Date:          ~'} ~, ~~'~/'~ ~r~
                                                             _
CR-1 (05!14)                             (~F,VTRAI,                                             AVD BOt<D FORM                         PACk:3 OP •1
        Case 2:20-cr-00203-JFW Document 20 Filed 06/17/20 Page 5 of 5 Page ID #:106

 Case Name: United Statcs of r~mcrica v.                                   ~                         Case Nn. ~        ~~ _ ~'~,~~j-~~~
                                             ~,Hefenda          ~ Material Wit


                                ACKNOWLEDGMENT OF DEFENDANT/MATERIAL WITNESS

As a condition of my release on this bond, pursuant t~ Title 1 B of the United States Code,]have read or have had interpreted to me
and understand the general conditions of release, the preconditions, and the additional conditions of release and agree to comply with
all conditions of release imposed nn me and ~o be bound by the provisions of Local Criminal Rule 46-6.

Furthermore, it is agreed and understood that this is a continuing bond (including any proceeding on appeal or review) which will
continue in full force and effect until such time as duly exonerated.

1 understand khat violation of any of the general and/or additional conditions of release of this bond may result in a revocation of
release, an order of detention, and a new prosecution for an additional offense which could result in a term of imprisonment and/or
fine.

1 further understand that if 1 fail to alley and perform any of the general and/or additional conditions of release of this bond,ibis bond
maybe forfeited to the United States of America. if said forfeiture is not set aside,judgment maybe summarily entered in this
Court against me and each surety,jointly and severally, for the bond amount, together with interest and costs. Execution of the
judgment maybe issued or payment secured as provided by the Federal Rules of Criminal Procedure and other laws of the
United States> and any cash or real or personal property or the collateral previously posted in connection with this bond may Ue
forfeited.



                                                                , /~"?

  ate                                  Si natarre fDefenda / M~tvxi                             ~ Telephone Number
                                      ~        ~~~                  ~.
                                             ~-:~ .
City and State(DON          INCLUDE IP CODE)




    Check if interpreter is used: I have interpreted into the                                                     language this entire form
     and have been told by the defendant that he or she understands all of it_



Interpreter's Signature                                                                              Date



 Approved:
                          United States District Judge /Magistrate Judge                             Date

]f cash deposited: Receipt ~                                far $


('Phis bond may require surety agreements and affidavits pursuant to i.oca) Criminal Rule 46.)




                                                                                                            ~l
                                                                               Defendant's Initial          -~       Date:
                                                                                                                        ( t':'~/~~~/~ ~;
                                      C;6NTlU~L DISTRICT OF CAI.IFOR\IA RF:I,I',ASF. URI7EK ANU BOND FORM                         PAGF,40P 4
